Citation Nr: 1621241	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  06-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to August 1992.  

This matter comes to the Board of Veterans' Appeals from a January 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Most recently, the matter was remanded by the Board in July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2015).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The Veteran is currently rated for the following service-connected disabilities:  post-operative medial and meniscus tear, left knee (10 percent from August 21, 1992; 30 percent from May 18, 2005; 40 percent from March 26, 2008; and 50 percent September 20, 2011); sinusitis (10 percent from August 21, 1992); fracture, right fourth finger (0 percent from August 21, 1992), and post-operative cholecystectomy (0 percent from August 21, 1992).  His overall combined disability rating is as follows:  20 percent from August 21, 1992; 40 percent from May 18, 2005; 50 percent from March 26, 2008; and 60 percent from September 20, 2011.  

As such, the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating for any period on appeal.  However, as discussed above, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).  

Notably, SSA disability decisions in October 2007 and January 2008 determined that the Veteran was not disabled and that he retained the ability to function with sedentary work limits.  More recently, a March 2009 SSA decision determined that the Veteran was disabled from August 9, 2007 due to primary osteoarthritis and allied disorders and secondary discogenic and degenerative disorders of back; the decision also specifically noted that the Veteran could not work due to left knee problems.  Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Relevant VA examinations and opinions of record conflict as to the Veteran's level of functional impairment due to his service-connected disabilities.  A July 2005 VA examiner found that the Veteran's service-connected finger fracture and left knee disability resulted in significant occupational effects.  At a September 2007 VA examination, the Veteran reported having to quit his job due to his left knee impairment.  In January 2010, a VA examiner opined that the Veteran's left knee disability prevented both heavy and sedentary employment.  Yet, a May 2010 VA examiner found that there was no limitation on the Veteran's ability to work due to his left knee as he had no prior work restrictions due specifically to his left knee and retained capacity for independent activities of daily living.  However, a September 2011 VA examiner noted that the Veteran had used a cane for his left knee prior to a back injury in 2007 and that the Veteran had been awarded SSA disability due to his orthopedic complaints including his neck, back, and left knee.  Most recently, an October 2013 VA examiner determined that the Veteran's left knee would not prevent sedentary employment; however, this appears to have been based at least in part of the inaccurate statement that the Veteran's grant of SSA disability benefits was due to his back condition alone.  

Additionally, the Veteran has repeatedly asserted, including at a February 2008 Board hearing, that his left knee disability had resulted in his unemployment.  

Given the conflicting evidence of record regarding the functional effects of the Veteran's service-connected disabilities upon his employability, the Board remands the Veteran's TDIU claim for referral to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of a TDIU rating on an extraschedular basis.  

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

2.  Upon a response, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development that may be indicated (to include the possibility of a vocational assessment), readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


